Citation Nr: 0001442	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-36 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim of service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York, that denied the veteran's application to 
reopen a claim of service connection for a bilateral foot 
disability and denied his claim of service connection for 
PTSD.



FINDINGS OF FACT

1.  In a September 1973 rating decision the RO denied a claim 
of service connection for a bilateral foot condition; this 
decision is final.

2.  Evidence added to the record since the September 1973 RO 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  Recurrent keratomas between the toes of the veteran's 
feet are attributable to service.

4.  The veteran has in-service stressors associated with 
combat during service which support a diagnosis of PTSD; PTSD 
is attributable to service.



CONCLUSIONS OF LAW

1.  Evidence received since the September 1973 RO decision 
denying a claim of service connection for a bilateral foot 
disability is new and material; and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  Recurrent keratomas between the toes of the veteran's 
feet were incurred in active military service. 38 U.S.C.A. 
§§ 1110, 1111 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran has PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he served with the 
"C" Co, 11th Engineer Battalion, 3d Marine Division, from 
December 1967 to January 1969, and his military occupational 
specialty was that of a combat engineer.  He was not awarded 
any decorations evincing combat.

At his enlistment examination in March 1967, the veteran had 
a normal clinical examination of his feet as well as a normal 
psychiatric examination.  He denied having any foot trouble 
on a March 1967 Report of Medical History.

In May 1967 the veteran was seen at a medical facility 
complaining of a heloma molle bilaterally in the 4rth 
interspace.  He was also seen for complaints of pain in both 
arches which had been present for approximately six months.  
He was diagnosed as having pronation.

The veteran was seen at a medical facility in May 1967 
complaining of recurrent soreness between his toes.  He 
reported that he had been treated for soreness between his 
great toe and second toe by a civilian doctor "3 wks", and 
that the pain persisted between the toes of his right foot.  
Findings in May 1967 revealed hyperhydroses interspaces toes 
in both feet.  The examiner noted that the veteran 
" 'now states' pain between the 4th & 5th digit right foot 
[for] three wks."  He prescribed Burrow's cream and Burrow's 
soaks.

A June 1967 service medical record contains the veteran's 
report that his boots were too large and that he had a soft 
corn between the 4th and 5th digit of both feet.  It was noted 
that he was in his 5th week of training.  An impression was 
given of "soft corn - boots to(sic) large".

In September 1967 the veteran was seen on several occasions 
for bilateral foot pain.  The veteran was found to have a 
wart between the 4th and 5th digits of both feet in October 
1967.

A December 1967 Report of Medical History states that the 
veteran had a faulty gait due to foot trouble.  His foot 
trouble was described as a "heloma mole".

In May 1968 the veteran was seen at a medical facility where 
he was treated for large calluses on both feet.

Service medical records dated in August 1968 reflect the 
veteran's complaints of pain between the 4rth and 5th toes 
bilaterally.  Findings revealed maceration and cracking 
between these toes on both feet.  An August 1968 service 
medical record from the dermatology clinic reflects a 
diagnosis of pitted keratotopahysesis.

The veteran was found to have recurrent soft corns between 
his toes as noted on October and November 1968 service 
medical records.  Service medical records in December 1968 
and April 1969 show continuing complaints of pain in the 
veteran's feet due to corns.  An April 1969 service medical 
record notes that there was no local pathology to explain the 
type of symptoms.  

In May 1969 the veteran underwent callous reduction 
bilaterally in the balls of his feet and the lateral side of 
his heel.

In July 1969 the veteran was seen by a medical officer who 
noted that the veteran was from a broken family and the 
product of foster homes and families.  He also noted that the 
veteran had been frustrated early in life by attempts at 
close interpersonal relationships.  He said that the veteran 
had diffuse anger and hostility directed mainly toward white 
people, the source of which was his own family and foster 
homes.  He said that the veteran showed no evidence of any 
psychosis, neurosis, character or personality disorders and 
was found to be the product of society - prejudice, chronic.

The veteran underwent a psychiatric evaluation in September 
1969.  His recent history included recurrent outbursts of 
violence and belligerence.  He reported that his stepmother 
accused him of trying to seduce her and that he was up for 
administrative separation.  On examination he had no 
psychosis, thought disorder or disabling neurosis.  He was 
diagnosed as having sociopathic personality, chronic, severe, 
which existed prior to enlistment.

In October 1969 the veteran was placed on sick call due to 
complaints of corns on both feet.

The veteran was found to have a normal psychiatric evaluation 
as well as a normal evaluation of his feet at his separation 
examination in November 1969.

In April 1971 the veteran spent nine days as an inpatient at 
a VA orthopedic facility due to a pressure sore, secondary to 
condyle proximal phalanx of 5th toe.  The hospital summary 
notes that surgery was being deferred because of skin 
breakdown between the 4th and 5th toes, and would be 
rescheduled at a time when there would be no fungus 
infection.

In May 1971 the veteran was admitted to a VA medical facility 
for six days and given a diagnosis of bilateral clavus 
deformity between the 4th and 5th toes.  Excision of the 
proximal condyle, lateral 4th toes, bilaterally, was 
performed.  A related hospital record indicates that the 
veteran had had the deformity for five years.  

In July 1973 the veteran filed a claim of service connection 
for a bilateral foot disability.  The RO denied this claim in 
September 1973.

In May 1980 the veteran was evaluated by a rehabilitation 
counselor for vocational rehabilitation purposes.  He was 
given a provisional diagnosis of alcoholism and depression.

A May 1987 VA outpatient record notes that the veteran had 
erosion between the right 4th and 5th toes and metatarsal head 
pain on minimal palpation.  He was diagnosed as having 
callosities - tinea pedis - rule out osteomyelitis.

A July 1987 VA consultation record from the orthopedic clinic 
contains an assessment of multiple corns.  It also contains a 
history of pain in both toes since 1968.

A July 1987 record from the VA podiatry clinic notes that the 
veteran had multi hyperkeratic lesion on his feet including 
in the web on the 4th and 5th toes bilaterally - soft corns. 

In November 1987 the veteran was admitted to a VA medical 
facility for two days where he underwent debridement of a 
hypertrophy scar on the right foot in the 4th to 5th 
intermetatarsal area.

Private podiatry records in 1987 and 1988 show treatment for 
the veteran's foot problems, including a finding in February 
1988 of intractable keratomas in the interdigital spaces of 
the right and left 4th interspace.  

In November 1988 the veteran was seen at a VA orthopedic 
clinic with a history of many years of bilateral foot pain 
between the 4th and 5th metatarsal heads.  The treatment 
record notes that the veteran underwent right foot excision 
of an interdigit neuroma between the 4th and 5th interspace 
with temporary relief.  It also contains am impression of 
interdigital nerve compression between the 4th and 4th 
metatarsal heads bilaterally.

Private podiatry records from 1989 to 1995 show continuing 
treatment for the veteran's foot problems, including a 
finding in May 1990 of massive heloma molles between the 4th 
and 5th toes bilaterally in conjunction with dorsal helomas 
to the 5th toes bilaterally.  A July 1993 podiatry note shows 
that the veteran returned at monthly intervals for the 
reduction of keratomas.

A March 1995 VA neuropsychiatric record states that the 
veteran had been referred to the Vet Center to rule out 
depression.  He was given an impression of major depression.

A bilateral foot X-ray taken by VA in August 1995 revealed no 
major abnormalities of the left foot except for a 2-3 
millimeter bony density projected within the 5th middle 
interphalangeal joint.  The right foot demonstrated some 
degenerative changes of the first metatarsal phalangeal joint 
and the interphalangeal joints.

On file is an August 1995 VA general examination report 
containing an impression of "[s]tatus post multiple 
surgeries to the feet, which [the veteran] dates to his 
military service and with continuing pain to be evaluated by 
Orthopedics."

At a VA examination in September 1995, the veteran complained 
of bilateral foot pain since 1969 which he attributed to 
prolonged drills and walking on rough terrain in the jungle 
during the Vietnam war.  He was diagnosed as having bilateral 
foot pain secondary to degenerative changes of the metatarsal 
and interphalangeal joints, no evidence of fracture or 
ligament instability, and hyperkeratosis of both feet.

A VA examination report dated in September 1995 contains a 
diagnosis of adjustment disorder with mixed emotional 
features of anxiety and depression.  This report also states 
that the veteran denied any symptoms suggestive of PTSD.

In December 1995 the veteran filed an application to reopen a 
claim of service connection for a bilateral foot disability 
and filed a claim of service connection for PTSD.

On file are counseling notes from a VA mental health center 
showing that the veteran and his partner attended counseling 
sessions for two months beginning in February 1996. 

In a March 1996 statement, the veteran's mother said that the 
veteran did not have any problems with his feet prior to his 
military service.

In an April 1996 rating decision, the RO denied the veteran's 
application to reopen a claim of service connection for a 
bilateral foot disability and denied his claim of service 
connection for PTSD.

In December 1996 the veteran's readjustment counseling 
therapist from the Vet Center said that he had been seeing 
the veteran since February 1995 and that in addition to other 
issues, the veteran was being treated for "subdiagnostic" 
PTSD.

At a RO hearing in December 1996, the veteran testified that 
he had no foot problems prior to service.  He said that in 
service he was issued boots that were too big for him (a size 
11 compared to his size 8 1/2), and that he had been too afraid 
to say anything.  He said that as a result his feet kept 
sliding back and forth in the boots causing calluses and 
corns.  He said that while on leave during active duty he 
sought treatment with a private podiatrist who had provided 
some relief for him.  The veteran said that he continued to 
have problems with his feet after service.  In regard to his 
PTSD claim, he said that he was bothered by having shot a 
Vietnamese boy while on patrol and that he remembered being 
afraid in Vietnam all of the time.  He said that there had 
been a lot of artillery attacks with six confirmed dead.  He 
said that he had been bothered by these experiences ever 
since service.  He also said that his duties as a combat 
engineer included mine sweeps.  He recalled a racial incident 
where some servicemen burned a cross in front of his tent.  
He denied ever having been treated for psychological problems 
prior to service.

Private podiatry records in 1996 and 1997 show continuous 
treatment for the veteran's foot problems, including monthly 
debridement of scattered keratomas including on the right and 
left 4th and 5th toes dorsal laterally proximal 
interphalangeal joints.

In February 1997 the veteran's readjustment counselor from 
the Vet Center completed a medical questionnaire diagnosing 
the veteran as having "subclinical" PTSD.

In March 1997 the veteran underwent a psychiatric evaluation 
for purposes of Social Security benefits.  The examiner 
stated that the veteran's psychiatric history began in 1967 
or 1968 when serving a 14 month tour in Vietnam involving 
active combat.  He said that following the veteran's wartime 
experience, he experienced symptoms of PTSD although he did 
not seek any help for it.  He diagnosed the veteran as having 
adjustment order and history of PTSD.  In this regard, the 
examiner said that "[the veteran] has, by his own account, 
some lingering signs of posttraumatic stress secondary to his 
Vietnam experience.  This is not part of the disability 
claim."

Psychological testing conducted by a private psychologist in 
May 1997 revealed evidence that the veteran was suffering 
from moderate or greater levels of a PTSD as well as a mood 
disorder, not otherwise specified, with dysthymic, atypically 
depressed, anxious, and episodically irritable features.

In August 1997 the RO received a copy of the 11th Engineer 
Battalion Marine Division command chronology from the 
Department of the Navy for the period of August to November 
1968.  This chronology shows that in September 1968 the 11th 
Battalion performed mine sweeps and came under incoming fire 
on two occasions at Dong Ha Combat Base.  Similar notations 
are noted for the month of October including the following 
statement:

On 22 October this Battalion (11th) 
received three KIA's (killed in action's) 
and four WIA's (wounded in action's) from 
enemy 130 mm rounds.  During the last 
week in October the Battalion spent an 
inordinate amount of time on blue alert 
(enemy incoming in progress or expected).  
The Battalion messhall took a direct hit 
in the galley...

The chronology report also shows that the veteran's battalion 
continued to perform mine sweeps in the month of November 
with the battalion sweep team coming under sniper and 
automatic weapons fire on one occasion.  There were two 
hostile WIA's reported that month.

In July 1997 Felipe Diaz, M.D., stated in a letter that the 
veteran was under his care for a low back disability and that 
he was also suffering from depression and PTSD which had 
worsened due to the veteran's chronic pain.

A VA Social Survey was conducted in September 1997 at which 
time the veteran reported stressors of having killed a 
Vietnamese boy, being responsible for blowing up land mines 
and booby traps, seeing a log of buddies killed or injured, 
seeing choppers discharge "GI's" who were mowed down by the 
enemy, handling body bags and dead without body bags, being 
exposed to enemy fire, including artillery, yelling and 
screaming, being in the jungle for 38 days and being on 
patrols despite telling his superiors of his foot problems.  

Bilateral foot X-rays taken at a VA medical facility in 
October 1997 revealed some deformity of the distal end of the 
proximal phalanges of the 4rth and 5th toes on the right and 
in the proximal interphalangeal joint of the left 5th toe.  
Both deformities were thought to have possibly been the 
result of surgery.

At a VA foot examination in October 1997, the veteran could 
not recall specific events involving his feet in service 
other than to say that his feet were "somehow 'corroded' 
while in the service."  He reported needing ongoing podiatry 
care for calluses of his feet and also reported surgery in 
the 1980s which involved "moving the nerves in his feet".  
The examiner noted that the veteran's claims file was quite 
disorganized and very difficult to assess.  He also noted 
that the veteran's 4th and 5th toes of both feet appeared to 
have been sutured together.  He provided an overall 
impression of right and left foot with hypertrophic scarring, 
calluses, and degenerative joint disease of both feet pending 
X-rays.  He gave an addendum opinion in where he reported the 
October 1997 X-ray findings.

In October 1997 the veteran underwent a VA psychiatric 
evaluation where he reported being exposed to multiple 
traumatic experiences in service including killing a 9 year 
old boy and being in multiple death defining situations.  He 
was given an impression of depressive disorder not otherwise 
specified.  The examiner commented that although the veteran 
presented with some PTSD symptoms related to some traumatic 
experiences in Vietnam during the war, he did not meet DSM-IV 
criteria for PTSD.

A private psychiatric examination was also performed in 
October 1997 for purposes of Social Security benefits.  The 
examiner reported that the veteran was a Vietnam veteran and 
had been experiencing symptoms of PTSD throughout his adult 
life related to traumatic events that he was exposed to while 
in combat during his 14 months in Vietnam.  He said that 
after service the veteran began abusing drugs very heavily in 
a maladaptive attempt to distance himself from some of the 
anxiety, rageful outbursts, depression, and intrusive 
memories that he had experienced.  He said that despite the 
veteran's continuous symptoms of PTSD over the years, he did 
not become involved in any mental health treatment until two 
years earlier.  The examiner diagnosed the veteran as having 
PTSD.

In a February 1998 decision from the Social Security 
Administration, the veteran was found to be disabled and 
entitled to disability income due to PTSD and a back 
disability.
II.  Legal Analysis

Bilateral Foot Disability

The RO denied the veteran's claim of service connection for a 
bilateral foot condition in September 1973.  The veteran did 
not appeal this decision and it is final.  38 C.F.R. 
§ 20.1103 (1999).  Accordingly, new and material evidence 
must be submitted since the September 1973 RO decision in 
order to reopen the claim of service connection for a 
bilateral foot disability.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The standard for determining whether new and material has 
been submitted has changed.  Under the "old" standard, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed. Colvin v. Derwinski, 1 Vet. App. 171 
(1991) 

Subsequent to the Colvin decision, in 1998, the Federal 
Circuit expressly rejected the "old" standard and instead 
held that new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Federal Circuit 
1998).

When the RO denied the veteran's application to reopen a 
claim of service connection for a foot disability in April 
1996, it relied on the "old" standard for determining 
whether new and material evidence has been submitted as set 
forth in the Colvin decision.  However, by applying the 
"new" standard set out in the Hodge decision, it is clear 
that the evidence submitted after the RO's September 1973 
decision bears directly and substantially on a claim of 
service connection for a bilateral foot disability and is 
thus new and material.  Such evidence includes numerous 
private and VA medical records which reflect the veteran's 
continuous foot symptomatology affecting the same area of the 
veteran's feet as in service.  This evidence is indeed 
significant to the veteran's claim of service connection for 
a bilateral foot disability.  Hodge, supra.

Having determined that new and material evidence has been 
added to the record since the September 1973 RO decision, the 
veteran's claim of service connection for a bilateral foot 
disability is reopened.  Hodge, supra.

Now that the veteran's claim has been reopened, it must be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The veteran's service medical records show that he was 
treated on numerous occasions in service for foot problems.  
The majority of these problems pertained to complaints of 
pain between the toes of his 4th and 5th digits and findings 
of growths in these areas identified as calluses, lesions, 
corns and warts.  Postservice evidence includes continuing 
complaints and treatment related to the veteran's toes and 
feet as early as 1971.  In view of the veteran's statements 
and testimony as to experiencing continuous foot problems 
since service, along with medical evidence reflecting 
continuous foot problems since service, the veteran's claim 
of service connection for a bilateral foot disorder is 
plausible and is thus well grounded.  38 C.F.R. § 3.303(b); 
McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 29, 
1999).  See also Savage v. Gober, 10 Vet. App. 488 (1997).  
Moreover, VA has fulfilled its statutory duty to assist the 
veteran with the facts relevant to this claim by properly 
developing the evidence.  Caluza; Elkins; Winters.  

In view of the plausibility of the veteran's claim of service 
connection for a bilateral foot disability and the 
fulfillment of VA's duty to assist the veteran in developing 
this claim, consideration will now be given to the underlying 
merits of service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted under the provisions of 38 C.F.R. § 3.303(b), when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during the applicable 
presumptive period.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  In this regard, 
the Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) (Court) has repeatedly 
cautioned that the regulatory requirement is for a showing of 
continuity of symptomatology, not treatment.  Savage v. 
Gober, 10 Vet. App. 488, 496-497 (1997); Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1992).

The evidence in this case supports a showing of continuity of 
foot symptomatology since service.  § 3.303(b).  That is, the 
evidence shows frequent in-service treatment for the 
veteran's feet diagnosed as molles, soft corns, calluses and 
warts located between the 4th and 5th toes bilaterally, as 
well as continuous complaints in the same area within two 
years after service.  There is no evidence at the time of the 
veteran's entry into service which supports a finding that 
the condition existed prior to entry, nor is there clear and 
unmistakable evidence of preexistence. See  38 U.S.C.A. 
§ 1111 (West 1991); Crowe v. Brown, 7 Vet. App. 238 (1994).  
The veteran was found to have a normal evaluation of his feet 
at his enlistment examination in March 1967, and reported 
having no history of foot problems on a March 1967 Report of 
Medical History.  Accordingly, he is presumed to have been 
sound at entry into service.  Id.  Although a May 1967 
service medical record indicates that the veteran had had 
arch pain that predated service by six months, there is no 
similar notation as to preexisting problems with corns, 
calluses, molles, or warts between the veteran's toes.  While 
another May 1967 service medical record notes that the 
veteran had been treated by a civilian doctor for soreness 
between the great toe and secondary toe "3 weeks", this 
notation in no way indicates that such treatment predated 
service.  In fact, the veteran testified in December 1996 
that he did not have these problems prior to service and that 
the treatment that he received by a civilian doctor occurred 
while he was on active duty, but in a leave status.  
Moreover, a notation on a May 1967 service medical record 
that the veteran " 'now states' pain between the 4th & 5th 
digit right foot [for] three wks" indicates the onset of 
such pain in service.  

In view of the evidence showing numerous complaints and 
treatment in service for recurrent growths between the 
veteran's toes in service, primarily between the 4th and 5th 
toes, as well as similar complaints and treatment for this 
problem within two years of service and continuing, the 
veteran's claim of service connection for residuals of 
recurrent keratoma between the toes, bilaterally, is granted.  
38 C.F.R. § 3.303(b).

PTSD

The veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107, in that it 
is plausible.  This is based on diagnoses of PTSD in the 
file, presumed-to-be credible history of stressors as related 
by the veteran, and a medical opinion that the PTSD is 
related to traumatic experiences in service.  See King v. 
Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).  In addition, VA has fulfilled its duty to 
assist the veteran in developing evidence pertinent to his 
claim.  § 5107(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA's schedule for 
rating disabilities, § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).

The veteran's alleged stressors of being subjected to enemy 
fire, of being responsible for blowing up land mines and of 
being in constant fear are most certainly related to a combat 
environment.  The above stressors are consistent with the 
command chronology records of the 11th Engineer Battalion 
Marine Division.  These records, which cover the period from 
August 1968 to November 1968, show that the veteran's 
battalion routinely performed mine sweeps and received 
incoming hostile fire on numerous occasions.  More 
specifically, they show that in August 1968 the battalion was 
subjected to hostile enemy fire on two occasions and 
sustained four nonhostile casualties.  In the last week of 
October 1968, the battalion spent an "inordinate amount of 
time on blue alert" meaning "enemy incoming in progress or 
expected" and sustained three hostile killed in action and 
eight hostile wounded in action.  Since there is no evidence 
that the veteran was personally precluded from experiencing 
these verified traumatic events as chronologized, it is 
assumed that he was in fact exposed to them.  Suozzi v. 
Brown, 10 Vet. App. 307, 310 (1997).  

In addressing the requirement that there be a diagnosis of 
PTSD, the evidence is inconsistent.  For example, initial 
psychiatric treatment records in 1995 reflect diagnoses of 
major depression and adjustment disorder with mixed emotional 
features of anxiety and depression.  They do not mention 
PTSD.  Similarly, the veteran was diagnosed at a VA 
psychiatric examination in October 1997 as having depressive 
disorder not otherwise specified.  This diagnosis was made in 
conjunction with the veteran's report of having killed a 9 
year old boy in service and of having been in multiple death 
defining situations.  In this regard, the examiner stated 
that although the veteran presented with some PTSD symptoms 
related to some traumatic experiences in Vietnam during the 
war, he did not meet DSM-IV criteria for PTSD.  There is also 
a March 1997 psychiatric examination report that was 
completed by a private examiner for Social Security 
disability benefit purposes.  In this report, the examiner 
diagnosed the veteran as having adjustment disorder and 
history of PTSD.  He went on to state that the veteran's 
psychiatric history began in 1967 or 1968 when he was serving 
14 months in Vietnam and was involved in "active combat".  
He also said that the veteran had, by his own account, some 
lingering signs of PTSD secondary to his Vietnam experience, 
but that that "[was] not part of the disability claim". 

In contrast to the above-noted evidence, the veteran's 
readjustment counselor from the Vet Center opined in December 
1996 that the veteran had "subdiagnostic" PTSD.  In a 
subsequent statement in February 1997, he diagnosed the 
veteran as having "subclinical" PTSD.  Later, in October 
1997, the veteran underwent a psychiatric examination for 
Social Security Administration disability purposes and was 
again diagnosed as having PTSD.  This examiner stated that 
the veteran had been experiencing symptoms of PTSD throughout 
his adult life related to traumatic events that he was 
exposed to while in combat during his 14 months in Vietnam.  
In addition, in February 1998, the Social Security 
Administration determined that the veteran was disabled due 
to PTSD and a back disability. While determinations by the 
Social Security Administration are not controlling in regard 
to VA's determinations, like other pertinent evidence, such 
determinations must be considered.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

While the medical evidence as summarized above is not 
consistent as to a diagnosis of PTSD, it does stand in 
relative equipoise.  As such, the veteran should be given the 
benefit of the doubt in this matter resulting in a finding of 
a diagnosis of PTSD.  38 U.S.C.A. § 5107(b).  

In light of a diagnosis of PTSD and verified in-service 
stressors, it must next be determined whether there exists a 
link, established by medical evidence, between current 
symptomatology and the verified in-service stressors.  
38 C.F.R. § 3.304(f).  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court held that the sufficiency of a stressor in 
warranting a diagnosis of PTSD is a clinical determination 
for the examining mental health professional.  

The examining health professional in this case who 
specifically provides links the veteran's PTSD and service is 
the private examiner in October 1997 who evaluated him for 
Social Security disability purposes.  Although this examiner 
did not make reference to the veteran's specific stressors 
other than to classify them as "traumatic events that [the 
veteran] was exposed to while in combat during his 14 months 
in Vietnam (1967-1968)", this statement when considered in 
conjunction with the verified stressors that relate to combat 
(routine mine sweeps, exposure on numerous occasions to 
incoming enemy fire, confirmed hostile casualties, and being 
in constant fear), is sufficient evidence to satisfy this 
nexus element. § 3.304(f).

In light of a diagnosis of PTSD, conclusive evidence of 
stressors related to combat, and medical evidence linking the 
veteran's PTSD symptoms to the traumatic incidents in 
Vietnam, the claim of service connection for PTSD is granted.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for recurrent keratoma between the 
veteran's toes, bilaterally, is granted.

Service connection for PTSD is granted.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

